DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 08/18/2020, which claims the priority benefits of U.S. Provisional Patent Application No. 62/893,802, filed on 08/29/2019, and China Patent Application No. 202010533121.8, filed on 06/12/2020.
	Currently, claims 1-11 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 08/18/2020, 02/23/2021, 04/15/2021 and 11/10/2021. The IDS have been considered.
I. Prior-art rejections based on an interpretation of Kim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0212610 A1 to Kim et al. (“Kim”).

    PNG
    media_image1.png
    572
    588
    media_image1.png
    Greyscale

Regarding independent claim 1, Kim in Figs. 3 and 10 and Annotated Fig. 10-1 teaches a display device (¶ 97), comprising: 
a first unit U1 (Annotated Fig. 10), the first unit U1 comprises: 
a first substrate 1900 (¶ 97, window 1900 supports layers 1850, 1800, which makes the window 1900 a substrate); and 
5a light blocking structure 1850 (¶ 105, light shielding layer 1850) having a plurality of first openings OP (Annotated Fig. 10, space between the layers 1850) and disposed on the first substrate 1900; and 
a plurality of second units U2 (Annotated Fig. 10, unit U2 includes 1310R, 1310G & 1310B; Fig. 3, ¶ 98 & ¶ 65 disclose a plurality of units each including color pixels RGB. That is, there is a plurality of second units U2), each comprises: 
a second substrate 1100 (¶ 97, organic light emitting diode substrate 1100); and 
a plurality of light emitting diodes 1310 (¶ 97, organic light emitting diodes 1310 including 1310R, 1310G & 1310B) disposed on the second substrate 1110 and 10corresponding to a portion of the plurality of first openings OP (Annotated Fig. 10); 
wherein the plurality of second units U2 are adhered to the first unit U1 (Annotated Fig. 10, units 1 and 2 are attached (i.e., adhered) to one another).
Regarding claim 2, Kim in Fig. 3 and Annotated Fig. 10-1 further teaches a portion of the light blocking structure 1850 is corresponding to a gap (Fig. 3 & Annotated Fig. 10-1, space for accommodating the layer 1330 between each unit U2 that includes 1310R, 1310G and 1310B) between any two of the plurality of second units U2.
Regarding claim 4, Kim in Fig. 10 and Annotated Fig. 10-1  further teaches the first unit U1 further comprises: 
a bank layer 1530 (¶ 104, overcoat layer 1530 having elevated sections (see flipped Fig. 10), which makes layer 1530 a bank layer) having a plurality of second openings (Annotated Fig. 10-1, spaces in the layer 1530 for accommodating the layers 1510) and disposed on the light blocking structure 1850; and 
a light conversion unit 1510 (¶ 101 & ¶ 65, color filter set 1510 including first, second and third color filters 1510R, 1510G & 1510 B and these color filters are color conversion units) disposed in one of the plurality of second openings (Fig. 10).
Regarding claim 6, Kim in Fig. 10 further teaches the plurality of light emitting 25diodes 1310 are in red 1310R, blue 1310B and green colors 1310G (¶ 98, the organic light emitting diodes 1310R, 1310G and 1310B emit red light, green light and blue light respectively).
Regarding claim 7, Kim in Fig. 10 further teaches the plurality of light emitting diodes 1310 are in green 1310G and blue colors 1310B (¶ 98, the organic light emitting diodes 1310G and 1310B emit green light and blue light respectively).
Regarding claim 11, Kim in Fig. 3 and Annotated Fig. 10-1 further teaches each one of the plurality of second units U2 has an another bank layer 1330 (¶ 98, pixel defining layer 1330 including layers 1330a, 1330b & 1330c), and the another bank layer 1330 is disposed on the second substrate 1100;
wherein the light blocking structure 1850 has a first through opening OP (Annotated Fig. 10-1), and the another bank 15layer 1330 has a second through opening OP2 (Annotated Fig. 10-1), 
wherein the second through opening OP2 corresponds to a portion of the first through opening OP (Annotated Fig. 10-1).
II. Prior-art rejections based on the other interpretation of Kim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.

    PNG
    media_image2.png
    538
    590
    media_image2.png
    Greyscale

Regarding independent claim 1, Kim in Figs. 3 and 10 and Annotated Fig. 10-2 teaches a display device (¶ 97), comprising: 
a first unit U1 (Annotated Fig. 10), the first unit U1 comprises: 
a first substrate 1900 (¶ 97, window 1900 supports layers 1850, 1800, which makes the window 1900 a substrate); and 
5a light blocking structure 1850 (¶ 105, light shielding layer 1850) having a plurality of first openings OP (Annotated Fig. 10, space between the layers 1850) and disposed on the first substrate 1900; and 
a plurality of second units U2 (Annotated Fig. 10, unit U2 includes 1310R, 1310G & 1310B; Fig. 3, ¶ 98 & ¶ 65 disclose a plurality of units each including color pixels RGB. That is, there is a plurality of second units U2), each comprises: 
a second substrate 1100 (¶ 97, organic light emitting diode substrate 1100); and 
a plurality of light emitting diodes 1310 (¶ 97, organic light emitting diodes 1310 including 1310R, 1310G & 1310B) disposed on the second substrate 1110 and 10corresponding to a portion of the plurality of first openings OP (Annotated Fig. 10); 
wherein the plurality of second units U2 are adhered to the first unit U1 (Annotated Fig. 10).
Regarding claim 10, Kim in Fig. 10 and Annotated Fig. 10-2 further teaches the first unit U1 further comprises another light blocking structure 1330 (¶ 98, pixel defining layer 1330 including layers 1330a, 1330b & 1330c) and a bank layer 1530 (¶ 104, overcoat layer 1530 having elevated sections (see flipped Fig. 10), which makes the layer 1530 a bank layer) disposed between the light blocking structure 1850 10and the another light blocking structure 1330.
III. Prior-art rejections based on Lee
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358604 A1 to Lee et al. (“Lee”).

    PNG
    media_image3.png
    547
    845
    media_image3.png
    Greyscale

Regarding independent claim 1, Lee in Fig. 1 and Annotated Fig. 1 teaches a display device 100a (¶ 21, display apparatus 100a), comprising: 
a first unit U1 (Annotated Fig. 1), the first unit U1 comprises: 
a first substrate 142 (¶ 31, second substrate 142); and 
5a light blocking structure BK (¶ 31, light shielding pattern layer BK) having a plurality of first openings OP (Annotated Fig. 1, spaces OP for accommodating layers CF & WT between layers BK) and disposed on the first substrate 142; and 
a second unit U2 (Annotated Fig. 1), comprises: 
a second substrate 110 (¶ 21, array substrate 110); and 
a plurality of light emitting diodes 120 (¶ 23, light emitting elements 120 are LEDs) disposed on the second substrate 110 and 10corresponding to a portion of the plurality of first openings OP (Annotated Fig. 1); 
wherein the second unit U2 is adhered to the first unit U1.
Lee does not explicitly disclose a plurality of the second units.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a plurality of the second units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding claim 3, Lee in Annotated Fig. 1 further teaches the display device 100a further 15comprises a color filter CF (¶ 31, color filter pattern CF) disposed in one of the plurality of first openings OP.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, a scattering layer disposed in one of the plurality of second openings.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the light blocking structure further comprises a third opening corresponding to a gap between two of the plurality of second 5units.
Claim 9 would be allowable, because claim 9 depends from the allowable claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895           

/JAY C CHANG/Primary Examiner, Art Unit 2895